Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 18, 2016

The Court of Appeals hereby passes the following order:

A17A0320. BOOKER T. MOORE, JR. v. THE STATE.

       Following a jury trial, Booker T. Moore, Jr. was convicted of two counts of
aggravated assault, and the trial court entered his judgment of conviction on August
14, 2013. In 2014, Moore filed a pro se extraordinary motion for a new trial, which
the trial court construed as an ordinary motion for a new trial and dismissed as
untimely. The trial court subsequently denied Moore’s pro se motion for an out-of-
time appeal, and he timely appealed that ruling to this Court. We later dismissed
Moore’s pro se appeal after he failed to timely file an enumeration of errors and brief.
See Case No. A16A1541 (dismissed June 7, 2016). On July 19, 2016, Moore filed
a counseled notice of appeal from his judgment of conviction. We lack jurisdiction.
       A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Moore’s notice of appeal is untimely, as it
was filed nearly three years after his judgment of conviction. Consequently, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             10/18/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.